TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00045-CR



                                   Moses Joe Mejia, Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
    NO. C-08-0776-SA, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due March 23, 2105. The brief has not been received and

appellant’s court-appointed attorney, Nathan H. Butler, failed to respond to this Court’s notice that

the brief is overdue.

               The appeal is abated and remanded to the trial court. The trial court shall conduct a

hearing to determine whether appellant desires to prosecute this appeal, whether appellant is

indigent, and whether counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The

court shall make appropriate findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3).

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared and

forwarded to this Court no later than June 10, 2015. See Tex. R. App. P. 38.8(b)(3).
              It is so ordered on this the 11th day of May, 2015.



Before Justices Puryear, Pemberton, and Bourland

Abated and Remanded

Filed: May 11, 2015

Do Not Publish




                                               2